Citation Nr: 0613501	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  03-04 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1970 to October 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims for 
entitlement to an increased rating for a left total knee 
replacement, currently evaluated as 30 percent disabling; 
entitlement to an increased rating for residual scars, post-
operative total bilateral knee replacements, currently 
evaluated as 10 percent disabling; and entitlement to 
individual unemployability.  In his substantive appeal dated 
in January 2003, the veteran indicated that he was appealing 
only the denial of entitlement to a total disability rating 
based on individual unemployability.

The Board remanded this claim in May 2005 for further 
development.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are a total 
right knee replacement, rated as 30 percent disabling; a 
total left knee replacement, rated as 30 percent disabling; 
and residual scars, post-operative total bilateral knee 
replacements, rated as 10 percent disabling.

2.  The veteran's service-connected disabilities are not of 
such severity as to preclude substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for a TDIU rating have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West Supp. 2005); 38 C.F.R. § 4.16(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records dated August 1970 through October 1973; prior 
rating decisions; the veteran's contentions; VA records for 
outpatient treatment; VA examinations; and lay statements.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, 
with respect to the veteran's claim.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.

I.  TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) 
(2005).  In determining whether there is one service-
connected disability rated at 60 percent, or one such 
disability rated at 40 percent with a combined rating of at 
least 70 percent, the following will be considered one 
disability: (1) disabilities of both lower extremities, 
including the bilateral factor, and (2) disabilities 
resulting from common etiology.  Id. 

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2005).  Substantially gainful employment is defined as work 
which is more than marginal and which permits the individual 
to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 
356 (1991).  In reaching such a determination, the central 
inquiry is whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  See 38 C.F.R. § 4.15 (2005).

The veteran's service-connected disabilities include 
bilateral total knee replacements, each rated as 30 percent 
disabling.  These disabilities are considered as one 
disability with a rating of 60 percent.  See 38 C.F.R. § 4.25 
and 4.26 (2005).  Therefore, he meets the schedular criteria 
for consideration of unemployability under 38 C.F.R. § 
4.16(a), and the only remaining question in this case is 
whether the veteran is unable to secure or follow a 
substantially gainful occupation (i.e., work that is more 
than marginal which permits the individual to earn a "living 
wage") as a result of his service-connected disabilities.  
See Moore, supra.

The Board notes that the 2005 VA examiner considered the 
veteran's other non-service connected disabilities in his 
assessment, but the currently assigned rating evaluations for 
his bilateral knee replacements meets the schedular criteria 
for award of TDIU.   There is medical evidence of record 
showing that the veteran has other disabling conditions, 
especially nonservice-connected psychiatric and back 
disorders.  However, these have not been taken into account 
by the Board in evaluating his individual unemployability 
status.


For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The veteran has a high school education.  It appears his last 
full-time, long-term position ended in 2000 and involved 
maintenance of lottery machines.  Since then, he has worked 
intermittently in the stock room at a department store, as a 
driver, and, as mentioned in the VA outpatient records, in 
home health care.  According to the latest VA records, he now 
works in a group home on the weekends.

Although the veteran maintains that his service-connected 
conditions render him unemployable, the preponderance of the 
evidence is against such a conclusion.  First, it must be 
noted that despite his complaints, the veteran was able to 
maintain employment for many years in his last full-time 
position, maintaining lottery machines.  He did not leave 
this job because of his physical disabilities.  Rather, that 
personnel office indicated in September 2001 that he had left 
because he was no longer insurable due to a motor vehicle 
accident.

Although the veteran's service-connected knee conditions 
clearly affect his ability to perform extensive manual labor, 
the evidence does not indicate that he is unable to perform 
light or medium duty work, or some other type of 
substantially gainful employment.  The medical evidence 
indicates that he is unable to engage in prolonged activity 
such as standing, lifting, kneeling, or jumping.  Looking at 
the veteran's occupational history, his service-connected 
conditions do not prevent him from engaging in work similar 
to his prior employment since he remains functionally capable 
of performing similar jobs.  There is no medical opinion that 
he is physically incapable of performing sedentary work.  In 
fact, he was found feasible for retraining by VA's vocational 
rehabilitation department and, in fact, has been undergoing 
such training to become a substance abuse counselor.  His 
vocational rehabilitation file indicates that although his 
service-connected disabilities do impair his employment 
options, as noted above, he could be trained to work in a 
position that did not involve extensive physical activity.  

The conclusion by VA's vocational rehabilitation department 
is echoed in other evidence of record.  Following his knee 
surgeries, his physician noted in December 2001 that he was 
ready to return to work, with limitations on excessive 
physical activity.  The VA outpatient treatment records 
indicate that he told his doctor he could no longer work, but 
the doctor disagreed in November 2002, noting that the 
veteran was not 100 percent disabled and was able to be 
rehabilitated and work.  In 2001, the Social Security 
Administration denied his claim for benefits, concluding that 
although his medical disorders, including his knee 
conditions, prevent him from engaging in some of his past 
jobs, they do not prevent him from doing other work.

The only opinion to the contrary was from the VA examiner in 
October 2005.  After a thorough review of the claims folder, 
the examiner stated the question of unemployability is 
difficult to answer.  Both knee joint replacements make it 
very difficult to get a job where the veteran is not allowed 
to lift anything above 25 pounds and not allowed to stand 
continuously for more than one hour and, in his case, the 
laxity of the ligaments of both knee joints further 
complicates his employability.  The examiner concluded that 
the veteran's overall chances of getting employment are 
almost negligible because of multiple other problems besides 
the knee joints.  To be employable, he is considered as a 
complete person and by the individual parts of his body.  
Overall, the examiner determined that the veteran was not 
employable for any gainful employment.

The examiner did not conclude that the veteran's knee 
disorders alone render him unemployable.  Rather, it is clear 
the examiner considered the veteran's nonservice-connected 
disorders in rendering this opinion.  In this case, as in Van 
Hoose, there simply is no evidence of unusual or exceptional 
circumstances to warrant a total disability rating based on 
the veteran's service-connected disabilities alone.  The 
record does not reflect any periods of hospitalization for 
the veteran's service-connected conditions, and the 
overwhelming majority of the VA and private outpatient 
treatment focuses on other disabilities. The Board has 
reviewed the medical evidence concerning his knee conditions 
and the residual symptoms he has following his knee 
replacements and is unable to identify anything unusual that 
would place him in a different position than other veterans 
who have had bilateral knee replacements.  Again, the fact 
that he is receiving a 60 percent disability rating is 
recognition of the limitations caused by the knee conditions, 
especially limitations on strenuous or prolonged physical 
activity.  The knee conditions do not, however, completely 
render him unable to engage employment, and the fact that he 
is currently employed would also tend to negate such a 
conclusion.

Accordingly, given the evidence of record, the Board finds 
that the veteran's service-connected conditions alone do not 
result in marked interference with employment.  See 38 C.F.R. 
§ 3.321(b)(1).  Although he has not allegedly held full-time 
employment since leaving Wal-Mart in 2001 or 2002, the 
preponderance of the evidence is against finding that his 
service-connected conditions have resulted in his 
unemployability.  In the absence of any evidence of unusual 
or exceptional circumstances beyond what is contemplated by 
the assigned disability evaluation of 60 percent, the 
preponderance of the evidence is against the veteran's claim 
that he is precluded from securing substantially gainful 
employment solely by reason of his service-connected 
disabilities or that he is incapable of performing the 
physical acts required by employment due solely to his 
service-connected disabilities, even when his disabilities 
are assessed in the context of subjective factors such as his 
occupational background and level of education.  Therefore, a 
total disability rating for compensation purposes based on 
individual unemployability is not warranted in this case.

II.  Duties to Notify and Assist

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A letter dated in August 2005 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in December 2005.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The August 2005 letter told him to 
provide any information to VA about relevant evidence not in 
his possession and informed him that additional information 
or evidence was needed to support his claim.  He was asked to 
send the required information or evidence to VA, thereby, is 
essence, informing him to submit any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II). 

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159. There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file. The veteran was 
also accorded VA examinations, most recently in October 2005, 
with an opinion as to the effect of his disabilities on 
employability.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's service-connected disorders since he was last 
examined.  38 C.F.R. § 3.327(a). 

The Board notes that the veteran submitted a copy of a 2001 
decision from the Social Security Administration denying his 
claim for benefits, but the underlying records have not been 
obtained from that agency.  However, VA's duty to obtain 
records only applies to records that are "relevant" to the 
claim.  38 U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 
6 Vet. App. 473, 476 (1994) (citing the Federal Rule of 
Evidence 401 defining "relevant evidence" as "evidence 
having any tendency to make the existence of any fact that is 
of consequence to the determination of the action more 
probable or less probable than it would be without the 
evidence.")  The letter from SSA shows they considered the 
veteran's VA outpatient treatment records in rendering the 
decision, and those records are already in the VA claims 
file.  They also considered a report by a psychologist, as 
the veteran's claim was based, in part, on psychiatric 
symptoms, but that report would clearly not be relevant to a 
determination as to the effect of his knee disabilities on 
his ability to be employed.  Therefore, no further 
development is needed.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).


ORDER

Entitlement to a total disability rating based on individual 
unemployability is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


